DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 12-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bala Ramasamy (Reg# 67,071) on 10/15/2021.


1. (Currently Amended) A method of associating vehicle lane markings on a road with 3- D map data for vehicle position estimation, the method comprising: 
obtaining location information comprising Global Navigation Satellite System (GNSS) information, Visual Inertial Odometery (VIO) information, or both; 
obtaining one or more stripes, wherein each of the one or more stripes comprises a 2-D representation of a corresponding lane marking on the road, the 2-D representation derived from a camera image of the corresponding lane marking taken from a vehicle; 
obtaining the 3-D map data, wherein the 3-D map data comprises a plurality of lane boundaries for an area of the road in which the vehicle is located; 
determining a plane using the 3-D map data; 
projecting the one or more stripes onto the plane; 
associating each of the one or more projected stripes with a respective one of the plurality of lane boundaries based on a distance between the projected stripe and the respective one of the plurality of lane boundaries;
determining a vehicle position estimate based at least in part on the location information, the one or more stripes, and the 3-D map data; and 
providing the vehicle position estimate to a system or device of the vehicle.

2. (Canceled)

3. (Currently Amended) The method of claim[[ 2]] 1, further comprising determining, based on the association of each of the one or more projected stripes with the respective one of the plurality of lane boundaries, a lane on the road in which the vehicle is located.

4. (Currently Amended) The method of claim[[ 2]] 1, further comprising: 
determining, based on the distance between the one or more projected stripes and the respective one of the plurality of lane boundaries associated therewith, an error in a position estimate of the vehicle; and 
updating the position estimate of the vehicle based on the determined error.

5. (Currently Amended) The method of claim[[ 2]] 1, wherein determining the plane using the 3-D map data comprises determining a 3-D location of at least one lane boundary of the plurality of lane boundaries.

7. (Currently Amended) The method of claim[[ 2]] 1, further comprising determining an association of at least one of the one or more projected stripes with the respective one of the 

9. (Currently Amended) The method of claim 1, further comprising: 
determining a plane on which the vehicle is located; 
projecting the one or more stripes onto the plane; 
projecting the 3-D map data onto the plane; and 
associating each of the one or more projected stripes with a respective one of the plurality of lane boundaries based on a comparison of lines representative of the one or more [[ or]] of the plurality of lane boundaries.

12. (Currently Amended) A device for associating vehicle lane markings on a road with 3- D map data for vehicle position estimation, the device comprising: 
a memory; and 
a processing unit communicatively coupled with the memory and configured to: 
obtain location information comprising Global Navigation Satellite System (GNSS) information, Visual Inertial Odometery (VIO) information, or both; 
obtain one or more stripes, wherein each of the one or more stripes comprises a 2-D representation of a corresponding lane marking on the road, the 2-D representation derived from a camera image of the corresponding lane marking taken from a vehicle; 
obtain the 3-D map data, wherein the 3-D map data comprises a plurality of lane boundaries for an area of the road in which the vehicle is located; 
determine a plane using the 3-D map data; 
project the one or more stripes onto the plane; 
associate each of the one or more projected stripes with a respective one of the plurality of lane boundaries based on a distance between the projected stripe and the respective one of the plurality of lane boundaries;
determine a vehicle position estimate based at least in part on the location information, the one or more stripes, and the 3-D map data; and 
provide the vehicle position estimate to a system or device of the vehicle.

13. (Canceled)

[[ 13]] 12, wherein the processing unit is further configured to determine, based on the association of each of the one or more projected stripes with the respective one of the plurality of lane boundaries, a lane on the road in which the vehicle is located.

15. (Currently Amended) The device of claim[[ 13]] 12, wherein the processing unit is further configured to: 
determine, based on the distance between the one or more projected stripes and the respective one of the plurality of lane boundaries associated therewith, an error in a position estimate of the vehicle; and 
update the position estimate of the vehicle based on the determined error.

16. (Currently Amended) The device of claim[[ 13]] 12, wherein, to determine the plane using the 3-D map data, the processing unit is configured to determine a 3-D location of at least one lane boundary of the plurality of lane boundaries.

18. (Currently Amended) The device of claim[[ 13]] 12, wherein the processing unit is further configured to determine an association of at least one of the one or more projected 

20. (Currently Amended) The device of claim 13, wherein the processing unit is further configured to: 
determine a plane on which the vehicle is located; 
project the one or more stripes onto the plane; 
project the 3-D map data onto the plane; and 
associate each of the one or more projected stripes with a respective one of the plurality of lane boundaries based on a comparison of lines representative of the one or more projected stripes with a line representative of the respective one[[ or]] of the plurality of lane boundaries.

23. (Currently Amended) A device comprising: 
means for obtaining location information comprising Global Navigation Satellite System (GNSS) information, Visual Inertial Odometery (VIO) information, or both; 
means for obtaining one or more stripes, wherein each of the one or more stripes comprises a 2-D representation of a corresponding lane marking on a road, the 2- D 
means for obtaining 3-D map data, wherein the 3-D map data comprises a plurality of lane boundaries for an area of the road in which the vehicle is located; 
means for determining a plane using the 3-D map data; 
means for projecting the one or more stripes onto the plane; 
means for associating each of the one or more projected stripes with a respective one of the plurality of lane boundaries based on a distance between the projected stripe and the respective one of the plurality of lane boundaries;
means for determining a vehicle position estimate based at least in part on the location information, the one or more stripes, and the 3-D map data; and 
means for providing the vehicle position estimate to a system or device of the vehicle.

24. (Canceled)

25. (Currently Amended) The device of claim[[ 24]] 23, further comprising means for determining, based on the association of each of the one or more projected stripes with the 

26. (Currently Amended) The device of claim[[ 24]] 23, further comprising: 
means for determining, based on the distance between the one or more projected stripes and the respective one of the plurality of lane boundaries associated therewith, an error in a position estimate of the vehicle; and 
means for updating the position estimate of the vehicle based on the determined error.

27. (Currently Amended) The device of claim 23, further comprising: 
means for determining a plane on which the vehicle is located; 
means for projecting the one or more stripes onto the plane; 
means for projecting the 3-D map data onto the plane; and 
means for associating each of the one or more projected stripes with a respective one of the plurality of lane boundaries based on a comparison of lines representative of the one or more projected stripes with a line representative of the respective one[[ or]] of the plurality of lane boundaries.

30. (Currently Amended) A non-transitory computer-readable medium having instructions embedded thereon for associating vehicle lane markings on a road with 3-D map 
obtain location information comprising Global Navigation Satellite System (GNSS) information, Visual Inertial Odometery (VIO) information, or both; 
obtain one or more stripes, wherein each of the one or more stripes comprises a 2-D representation of a corresponding lane marking on the road, the 2-D representation derived from a camera image of the corresponding lane marking taken from a vehicle; 
obtain the 3-D map data, wherein the 3-D map data comprises a plurality of lane boundaries for an area of the road in which the vehicle is located; 
determine a plane using the 3-D map data; 
project the one or more stripes onto the plane; 
associate each of the one or more projected stripes with a respective one of the plurality of lane boundaries based on a distance between the projected stripe and the respective one of the plurality of lane boundaries;
determine a vehicle position estimate based at least in part on the location information, the one or more stripes, and the 3-D map data; and 
provide the vehicle position estimate to a system or device of the vehicle.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 12, 23, and 30, Cui et al. (US 2017/0016740) discloses obtaining location information comprising GNSS information, obtaining stripes from a camera image, obtaining 3D map data comprising a plurality of lane boundaries, determining a vehicle position estimate based on the location information, the stripes, and the 3D map data, and providing the vehicle position estimate to a system, however, 
With regards to claims 2-11, they are dependent on allowed claim 1.
With regards to claims 13-22, they are dependent on allowed claim 12.
With regards to claims 24-29, they are dependent on allowed claim 23.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/            Primary Examiner, Art Unit 2662